



Exhibit 10.1
PIEDMONT OFFICE REALTY TRUST, INC.
LONG-TERM INCENTIVE PROGRAM
(Amendment No. 3 Effective May 2, 2017)
The Compensation Committee (the “Committee”) of the Board of Piedmont Office
Realty Trust, Inc. (the “Company”) previously established this Long-Term
Incentive Program (the “LTIP”) under the Piedmont Office Realty Trust, Inc. 2007
Omnibus Incentive Plan (the “Plan”) as previously amended on April 28, 2015 and
April 28, 2016. The Committee now desires to further amend and restate the LTIP
in its entirety, effective as of May 2, 2017. The LTIP is intended to allow the
Company to make certain Awards under the Plan in furtherance of the purposes of
the Plan. Capitalized terms that are not defined herein shall have the same
meanings given to such terms in the Plan.
1.Definitions. For the purposes of the LTIP, the following terms shall have the
meanings set forth below:
(a)    “Average Price” means, with respect to the beginning of a Performance
Cycle, the average of the Closing Stock Price for the last 10 trading days
preceding the start of the applicable Performance Cycle and the first 10 trading
days of the applicable Performance Cycle, and with respect to the end of an
Performance Cycle, the average of the Closing Stock Price for the last 10
trading days preceding the end of the applicable Performance Cycle and the first
10 trading days after the end of the applicable Performance Cycle.
Notwithstanding the forgoing, in the event a Participant terminates employment
during a Performance Cycle in accordance with Section 5, Average Price on the
date of the Participant’s termination of employment means the average of the
Closing Stock Price for the last 10 trading days preceding the date of the
Participant’s termination of employment and the first 10 trading days following
the date of Participant’s termination of employment.


(b)    “Cause” means, unless otherwise specified in the Participant’s employment
agreement, any of the following: (i) any material act or material omission by
the Participant which constitutes intentional misconduct in connection with the
Company’s business or a willful violation of law in connection with the
Company’s business; (ii) an act of fraud, conversion, misappropriation or
embezzlement by the Participant with respect to the Company’s assets or business
or conviction of, indictment for (or its procedural equivalent) or entering a
guilty plea or plea of no contest with respect to a felony, or the equivalent
thereof, or any crime involving any moral turpitude with respect to which
imprisonment is a common punishment; (iii) any act of dishonesty committed by
the Participant in connection with the Company’s business; (iv) the willful
neglect of material duties of, or gross misconduct by, the Participant; (v) the
use of illegal drugs or excessive use of alcohol that the Board determines in
good faith to materially interfere with the performance of the Participant’s
duties to the Company; and (vi) any other failure (other than any failure
resulting from incapacity due to physical or mental illness) by the Participant
to perform his material and reasonable duties and responsibilities as an
employee, director or consultant of the Company.


(c)    “Closing Stock Price” means, with respect to Stock, the closing sales
price per share on the applicable date quoted on the NYSE, or if there are no
sales on such date, for the last preceding date on which there were sales of
Stock, as determined by the Committee. With respect to the stock of a company in
the Peer Group, “Closing Stock Price” means, (i) the closing sales price per
share on the applicable date as quoted or reported on such national securities
exchange or





--------------------------------------------------------------------------------





NASDAQ, or if there are no sales on such date, for the preceding date on which
there were sales of stock, as determined by the Committee.


(d)    “Disability” means physical or mental incapacity whereby a Participant is
unable with or without reasonable accommodation for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform the essential functions of such
Participant’s duties.


(e)    “Good Reason” means, unless otherwise specified in the Participant’s
employment agreement, any of the following: (i) the failure of the Company to
pay or cause to be paid the Participant’s base salary or annual bonus when due;
(ii) a material diminution in the Participant’s status, including, title,
position, duties, authority or responsibility; (iii) a material adverse change
in the criteria to be applied by the Company with respect to the Participant’s
target annual bonus as compared to the prior fiscal year (unless Executive has
consented to such criteria); (iv) the relocation of the Company’s executive
offices to a location outside of the Atlanta, Georgia metropolitan area without
the consent of the Participant; (v) the failure to provide the Participant with
incentive awards that are reasonably and generally comparable to awards granted
to other executive officers (other than the CEO) of the Company; or (vi) the
occurrence of a Change of Control (as defined in the Plan). Notwithstanding the
foregoing, (1) Good Reason (A) shall not be deemed to exist unless the
Participant gives to the Company a written notice identifying the event or
condition purportedly giving rise to Good Reason within 90 days after the time
at which Executive first becomes aware of the event or condition and (B) shall
not be deemed to exist at any time after the Board has determined that there
exists an event or condition which could serve as the basis of a termination of
the Participant’s employment for Cause so long as the Board gives notice to the
Participant of such determination within thirty (30) days of such determination
and such notice is given within 120 days after the time at which the Board first
becomes aware of the event or conditions constituting Cause; and (2) if there
exists an event or condition that constitutes Good Reason, the Company shall
have 30 days from the date notice of Good Reason is given to cure such event or
condition and, if the Company does so, such event or condition shall not
constitute Good Reason hereunder; and if the Company does not cure such event or
condition within such 30-day period, the Participant shall have ten
(10) business days thereafter to give the Company notice of termination of
employment on account thereof (specifying a termination date no later than ten
(10) days from the date of such notice of termination).
(f)         “Grant Date” shall mean the date that the LTIP plan is approved by
the Compensation Committee of the Board of Directors of the Company.
(g)    “LTIP Award” means an Award of performance shares under the LTIP.
(h)    “Participant” means an employee, consultant, or Non-Employee Director of
the Company, as selected by the Committee in its discretion.
(i)    “Peer Group” means the peer group of REIT companies selected by the
Committee.
(j)    “Peer Group Percentile Ranking” means a comparison of the Company’s TSR
to the TSR of other companies in the Peer Group, expressed on a percentile
basis.
(k)    “Performance Adjustment” means any adjustment made in accordance with
Section 3(b) to the calculation of the percentage of Target Amount earned under
Section 3(a).





--------------------------------------------------------------------------------





(l)    “Performance Level” means the Threshold, Target or Maximum Performance
Level specified in Section 3(a).
(m)    “Performance Cycle” means the three-year period beginning on January 1 of
the calendar year with respect to which a LTIP Award is granted. The first
Performance Cycle shall commence on January 1, 2011, and end on December 31,
2013.
(n)    “Target Amount” means the number of shares of the Stock with respect to
which the LTIP Award relates assuming achievement of the Target Performance
Level. The Target Amount shall be determined by dividing the dollar value
established by the Committee with respect to a Participant’s LTIP Award by the
closing price of the Stock on the Grant Date.
(o)    “Total Shareholder Return,” or “TSR,” means the Average Price at the end
of a Performance Cycle, minus the Average Price at the beginning of a
Performance Cycle, plus any dividends paid during the Performance Cycle, all
divided by the Average Price at the beginning of the Performance Cycle;
provided, however, that if a Participant terminates employment during a
Performance Cycle in accordance with Section 5, TSR means the Average Price on
the date of the Participant’s termination of employment, minus the Average Price
at the beginning of Performance Cycle, plus any dividends paid during the
Performance Cycle until the date of the Participant’s termination of employment,
all divided by the Average Price at the beginning of the Performance Cycle. If,
during a Performance Cycle a Peer Group company (i) is acquired by or merged
into another entity, and in either case is not the surviving entity following
such merger or acquisition, or (ii) ceases to be a publicly-traded REIT as the
result of a transaction to go private, the calculation of the Peer Group
company’s TSR shall be determined by the Compensation Committee. If, during a
Performance Cycle , a Peer Group company declares bankruptcy or is delisted from
the securities exchange on which it is traded, such Peer Group company’s TSR
shall be set at -100%.
2.Grant of LTIP Awards. Subject to the terms and provisions of the Plan and the
LTIP, each year the Committee may grant LTIP Awards to such Participants in such
amount and pursuant to such terms and conditions (to the extent consistent with
the LTIP and the Plan) as the Committee may determine and as set forth in the
applicable LTIP Award agreement. LTIP Awards are generally granted to
Participants with respect to successive overlapping Performance Cycles. Not
later than 120 days after the commencement of each Performance Cycle or as
otherwise required by the Plan, the Committee shall establish in writing the
LTIP Awards for such Performance Cycle, which shall include the applicable
Target Amount, the Performance Levels, the Peer Group, and any required
Performance Adjustments.


3.LTIP Award Payouts


(a)    Determination of Payout. An LTIP Award granted to a Participant shall
specify the Target Amount that can be earned under such LTIP Award for the
applicable Performance Cycle. The percentage of the Target Amount earned by a
Participant for a Performance Cycle will be determined by the Committee based
upon the Company’s Total Shareholder Return (“TSR”) relative to the TSR of the
companies in the Peer Group. Based upon the Company’s Peer Group Percentile
Ranking, a Participant will earn a percentage of the Target Amount as set forth
in the following chart:







--------------------------------------------------------------------------------







Performance
Level
Peer Group Percentile Ranking
Percentage of
Target Amount Payable
Maximum
75th percentile or above
200%
Target
Median
100%
Threshold
25th percentile
50%
Below Threshold
below 25th percentile
0%



If the Peer Group Percentile Ranking is between the Threshold and Target
Performance Levels or between the Target and Maximum Performance Levels, the
percentage of Target Amount earned shall be determined by linear interpolation.
(b)    Not Used.
(c)    Calculation of Performance and Target Amount Earned. Following the end of
each Performance Cycle the Committee shall determine the Company’s TSR, the Peer
Group Percentile Ranking, and the percentage of the Target Amount earned under
Section 3(a), subject to any Performance Adjustment in accordance with Section
3(b). Notwithstanding the foregoing, if the Peer Group Percentile Ranking is
below the Threshold Level, but the Company’s calculated TSR is 10% or greater,
then 50% of the Target Amount will be deemed earned.
4.Settlement of LTIP Awards. Subject to Section 5 hereof, the percentage (if
any) of each Participant’s LTIP Award that is earned with respect to a
Performance Cycle as provided in Section 3 hereof shall be paid by the Company
in the calendar year after the end of such Performance Cycle. Payments hereunder
may be made in cash, Stock, or a combination thereof in accordance with the
Plan, as determined by the Committee in its sole discretion.


5.    Termination of Employment. Except as otherwise provided in this Section 5,
a Participant shall not be entitled to any payment under an LTIP Award with
respect to a Performance Cycle ending after his or her termination of
employment. In the event of a Participant’s termination of employment during a
Performance Cycle due to (a) termination by the Company without Cause or by the
Participant for Good Reason, (b) the Participant’s death or Disability, (c) the
expiration of the Participant’s employment agreement due to non-renewal by the
Company, (d) retirement, or (e) a Change of Control (as defined in the Plan),
such Participant will be entitled to payment of a portion of his or her LTIP
Award for such Performance Cycle based on the Company’s TSR relative to the TSR
of the companies in the Peer Group determined as of the date of the
Participant’s termination of employment. The percentage of the Target Amount
earned pursuant to Section 3 will then be multiplied by a fraction, the
numerator of which equals the number of days during such Performance Cycle that
such Participant was actively employed by the Company, and the denominator of
which equals 1095 days, or total days in the Performance Cycle. Such payment
will be paid by the Company 90 days after such Participant’s termination of
employment occurs.
6.    409A Compliance. The Company intends that payments under the LTIP comply
with or be exempt from Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”), and the Company shall
have complete discretion to interpret and construe the LTIP and any associated
documents in any manner that establishes an exemption from (or compliance with)
the requirements of Code Section 409A. If any provision of the LTIP does not
accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as





--------------------------------------------------------------------------------





to its exemption from (or compliance with) Code Section 409A and shall be
interpreted by the Company in a manner consistent with such intent, as
determined in the discretion of the Company. A termination of employment shall
not be deemed to have occurred for purposes of any provision of the LTIP
providing for the payment of any amounts or benefits that are considered
nonqualified deferred compensation under Code Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A, and, for purposes of any such
provision of the LTIP, references to a “termination,” “termination of
employment” or like terms shall mean “such a separation from service.” The
determination of whether and when a separation from service has occurred for
proposes of the LTIP shall be made in accordance with the presumptions set forth
in Section 1.409A-1(h) of the Treasury Regulations. Any provision of the LTIP to
the contrary notwithstanding, if the Company determines that the Participant is
a “specified employee,” within the meaning of Code Section 409A, then to the
extent that any payment under the LTIP on account of Participant’s separation
from service would be considered nonqualified deferred compensation under Code
Section 409A, such payment shall be delayed and paid at the date which is the
earlier of (i) six (6) months and one day after the Participant’s separation
from service and (ii) the date of Participant’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section 6 shall be paid in a lump-sum. The Company makes no representation or
warranty and shall have no liability to any participant or any other person if
any provisions of the LTIP are determined to constitute deferred compensation
subject to Code Section 409A, but do not satisfy an exemption from, or the
conditions of, Code Section 409A.
7.    Miscellaneous. The Board may, at any time and with or without prior
notice, amend, alter, suspend or terminate the LTIP in accordance with Section
17 of the Plan. For the avoidance of doubt, prior to the time the Committee
grants any LTIP Awards with respect to a particular Performance Cycle, the
Committee shall have complete discretion to award or not award LTIP Awards with
respect to such Performance Cycle. All provisions of the LTIP are subject to the
terms and conditions set forth in the Plan, which are hereby incorporated herein
by reference. To the extent the terms of the LTIP are inconsistent with or
modify, amend of supplement any provisions of the Plan, to the extent permitted
under the Plan, the LTIP will be deemed to be a determination by the Committee
to so modify, amend or supplement the Plan and the terms of the LTIP will have
precedence over the Plan.
Adopted by the Committee on this 2nd day of May 2017.





